            Case 1:19-cv-04958-VSB Document 35 Filed 07/07/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK

                                                      X
REBECCA FAY WALSH,                                    :
                                                      :     Docket No. 1:19-cv-04958-VSB
                                   Plaintiff,         :
                                                      :
                   - against -                        :
                                                      :
                                                      :
TOWNSQUARE MEDIA, INC.,                               :
                                                      :
                                   Defendant.         :
                                                      X




                REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                  MOTION BY DEFENDANT TOWNSQUARE MEDIA, INC.
                       FOR AN AWARD OF ATTORNEYS’ FEES




                                                Rachel F. Strom
                                                James E. Doherty
                                                DAVIS WRIGHT TREMAINE LLP
                                                1251 Avenue of the Americas
                                                21st Floor
                                                New York, New York 10020
                                                RachelStrom@dwt.com
                                                JimDoherty@dwt.com
                                                Telephone: (212) 603-6473
                                                Facsimile: (212) 489-8340

                                                Attorneys for Defendant
                                                Townsquare Media, Inc.




4811-5809-5041v.1 0093353-000037
          Case 1:19-cv-04958-VSB Document 35 Filed 07/07/20 Page 2 of 7


       Defendant Townsquare Media, Inc. (“Defendant” or “Townsquare”) respectfully submits

this reply memorandum of law in further support of its motion, pursuant to 17 U.S.C. § 505 and

Fed. R. Civ. P. 54(d), for an award of attorneys’ fees, as the prevailing party in this action.

                                   PRELIMINARY STATEMENT

       Plaintiff’s Opposition simply underscores that she and her counsel remain willfully blind

of the actual facts of this case. Plaintiff continues to litigate the case she wishes she had – not the

case she actually brought. Specifically, Plaintiff argues that this Court should not award

Townsquare its fees in this case because her copyright infringement claim was not objectively

unreasonable. But in advancing this argument Plaintiff continues to rely on the same

fundamental fallacy that this Court has already rejected – that is, Plaintiff argues that it was

reasonable to believe that Townsquare’s use of her photograph was not a fair use because the use

was “entirely interchangeable” with any photograph of Cardi B attending the Tom Ford fashion

show. (Dkt. 33, “Opp. Br.” at p. 8) (emphasis in original). But this is not how Townsquare used

the Photograph at all. What should be abundantly clear to Plaintiff by now is that Townsquare

only used the Photograph to the extent it was included in Cardi B’s Instagram post in order to

comment on that social media post. As many times as Plaintiff repeats it – or puts it in underline

– Townsquare was not looking to find any old photograph of Cardi B. And that fact that Plaintiff

can only attempt to prevent a fee award here by continuing to misrepresent just how Townsquare

used her photograph weighs heavily in favor of awarding fees here.

       Indeed, aside from relitigating the merits of her claim, Plaintiff offers very little of

substance in opposition to this motion. And this failure is no surprise – an award of attorney’s

fees is wholly appropriate. Plaintiff brought this situation upon herself – she brought an

objectively unreasonable claim, refused to engage in reasonable settlement negotiations, and had

no regard to the chilling impact her claim might have on news reporting and free speech. As a

result, she should fairly compensate Townsquare for the time and expense incurred in defending
                                              1
4811-5809-5041v.1 0093353-000037
           Case 1:19-cv-04958-VSB Document 35 Filed 07/07/20 Page 3 of 7


against her meritless claim and bringing it to a swift end. Accordingly, for the reasons set forth in

its moving brief and this reply, Defendant respectfully requests that this Court grant its Motion

for Attorneys’ Fees in full.

                                               ARGUMENT

        The parties agree that on in determining if a fees’ award is appropriate, this Court should

consider “frivolousness, motivation, objective unreasonableness (both in the factual and in the

legal components of the case) and the need in particular circumstances to advance considerations

of compensation and deterrence.” Opp. Br. at 5; Opening Br. at 4. Plaintiff’s opposition

confirms that each of these factors weighs in favor of a fee award here.

        A.       Plaintiff’s Infringement Claim Was Objectively Unreasonable.

        Plaintiff claims that this Court’s fair use analysis presented “close call” (Opp. at 1), by

completely ignoring that this Court found that the most important fair use factor – the

transformative nature of Townsquare’s use – “strongly” favored fair use. Order, pp. 9-16.

Plaintiff again claims that Townsquare’s use was “purely gratuitous” (Opp. Br., p. 2) since,

Plaintiff argues, all Townsquare wanted was a photograph of Cardi B attending the Tom Ford

Fashion – but this Court already found that Townsquare “included the Photograph as a necessary

part of the Post” such that “no other image,” not even the Photograph standing alone, would have

fulfilled the same purpose as the Post itself.” Order, p. 13. The Court even held that the crux of

Plaintiff’s argument that Defendant used the Photograph merely to illustrate the fact that Cardi B

attended the fashion show was “manifestly untrue.” Order, p. 12, n.12. This is, Plaintiff can

only make her claim seem reasonable by ignoring the facts here and this Court’s well-reasoned

decision. This case was not a close call. Plaintiff has just failed to grapple with the case that she

actually has.1


1
  In pressing her claim, Plaintiff even goes so far as to repeat her false claim that “after this lawsuit was
filed, Defendant took down the Photograph and substituted it with another image of Cardi B which was
                                                       2
4811-5809-5041v.1 0093353-000037
           Case 1:19-cv-04958-VSB Document 35 Filed 07/07/20 Page 4 of 7


        But, showing her or her attorney’s true colors, Plaintiff goes even further in her

Opposition. Plaintiff appears to argue that a copyright plaintiff does not need to consider if a

defendant’s use is a fair one before bringing a copyright case. Plaintiff argues that her copyright

claim was objectively reasonable because Townsquare used her photograph without her

permission. Opp. Br. at 7. But, that is not enough to bring a claim. As the Supreme Court has

made clear “anyone who . . . makes a fair use of the work is not an infringer of the copyright with

respect to such use.” Sony Corp. of America v. Universal City Studios, Inc., 464 U.S. 417, 433

(1984). As Plaintiff’s counsel well knows, a copyright Plaintiff must consider a fair use defense

before bringing a copyright claim or risk an award of fees to the defendant who successfully

litigates that fair use defense. Konangataa v. Am. Broad. Cos., Inc., No. 16 Civ. 7382 (LAK),

2017 WL 2684067, at *2 (S.D.N.Y. June 21, 2017) (in awarding fees to the defendant, the Court

found that infringement claims alleging use of a photograph without the plaintiff’s permission were

objectively unreasonable because “no reasonable lawyer with any familiarity with the law of

copyright could have thought that the [ ] minimal uses, in the context of news reporting and social

commentary, . . . was anything but fair”).2

        Plaintiff’s willful failure to fully consider whether Townsquare’s use was fair should have

real consequences. Awarding fees to Townsquare might deter this behavior in the future.




licensed through Getty, demonstrating that Defendant’s unauthorized use of the Photograph in the first
instance was not integral to the message it sought to convey.” As plead in Townsquare’s answer, as re-
iterated in Townsquare’s motion for judgment on the pleadings and as found by this Court – that is not
true. Order at 13 n.16. Townsquare did take down Cardi B’s Instagram post that included the Photograph
– but it did not replace it. Plaintiff’s repeated claim to the contrary is made up out of whole cloth. And
this repeated misrepresentation should come with a consequence – paying Townsquare’s attorney’s fees.

2
 The substantive law underlying this case is not “unsettled” or “novel,” as Plaintiff states in her opposition.
Opp. Br., p 12. Plaintiff keeps repeating that the law – up to this point – would require Townsquare to
comment on Plaintiff’s work itself, not just Cardi B’s Instagram post, to be considered transformative. But,
as the Court pointed out in its Order, that is just not the case. “As the United States Court of Appeals for the
Second Circuit has instructed, ‘[t]he law imposes no requirement that a work comment on the original or its
author in order to be considered transformative.” (Order at 13 n.15) (citations omitted).
                                                       3
4811-5809-5041v.1 0093353-000037
            Case 1:19-cv-04958-VSB Document 35 Filed 07/07/20 Page 5 of 7


       B.      Plaintiff’s Improper Motivation Supports an Award of Attorneys’ Fees.

       While much of Plaintiff’s Opposition reads like a marketing brochure for the Liebowitz

Law Firm, Plaintiff’s Opposition actually establishes Plaintiff’s improper motivation in

commencing this action. As acknowledged by Plaintiff, “improperly motivated” claims are ones

asserted “’not because of [their] inherent merit,’ but rather because it [a party] seeks to ‘knowingly

gamble[] on an unreasonable legal theory in order to achieve a secondary gain – in this case, the

leveraging of a settlement . . . ‘” Opp. Br., p. 13 (quoting Torah Safi Ltd v. Drosnin, 00-cv-5650,

2001 WL 1506013, at *5 (S.D.N.Y. Nov. 27, 2001)). But this could almost be a description of the

Liebowitz Law Firm itself. As Judge Cote found, “the Liebowitz’s Law Firm “plays a numbers

game in which it targets hundreds of defendants seeking quick settlements priced just low enough

that it is less expensive for the defendant to pay the troll rather than defend the claim.” McDermott

v. Monday, LLC, No. 17 Civ. 9230 (DLC), 2018 WL 1033240, at *3 n. 4 (S.D.N.Y. Feb. 22,

2018). See also Konangataa, 2017 WL 2684067, at *2 (noting “[t]here may well be justification

for defendants’ implication that these were strike suits, designed to extort settlements from

defendants on the basis that the defense costs would exceed what plaintiff would accept in

settlement”). Indeed, Plaintiff proudly trumpets that her counsel “has filed more than 2500 cases

since January 2016” (Opp. Br., p. 13), but fails to note that a simple review of the docket entries for

those cases show that nearly all of them are settled relatively early in the proceedings. In this very

case, Plaintiff’s settlement demand was completely inflated – and she refused to even consider

Townsquare’s attempts to settle this matter for a reasonable fee. It’s clear that Plaintiff and her

counsel gambled on an unreasonable claim hoping Townsquare would increase its settlement

offers. This gamble did not pay off this time.

       C.      An Attorneys’ Fees Award Here Furthers the Purpose of the Copyright Act.

       Awarding Defendant its attorneys’ fees here unquestionably furthers the Copyright Act’s

goals of compensation and deterrence. Plaintiff essentially concedes that she did not even
                                            4
4811-5809-5041v.1 0093353-000037
          Case 1:19-cv-04958-VSB Document 35 Filed 07/07/20 Page 6 of 7


consider if Townsquare’s use was a fair one before bringing this case. Opp. Br. at 7. But the fair

use defense is not only an essential part of the Copyright Act, the defense encompasses the First

Amendment’s protection for free speech and the press. Swatch Group v. Bloomberg, 742 F.3d

17, 23 (2d Cir. 2014) (“Bloomberg’s overriding purpose here was not to “scoop[]” Swatch or

supplant the copyright holder’s commercially valuable right of first publication, but rather simply

to deliver newsworthy financial information to American investors and analysts. That kind of

activity, whose protection lies at the core of the First Amendment, would be crippled if the news

media and similar organizations were limited to authorized sources of information. (internal

citations omitted).

       An award here would further the Copyright Act’s protection for fair uses by incentivizing

potential plaintiff’s to consider this fundamental defense before bringing suit.             News

organizations, such as Townsquare, should be able to use a photograph in a fair way without fear

of having to pay a ransom should the photographer decide to sue. Townsquare should not come

out worse for rejecting an inflated settlement demand in order to litigate its proper fair use

defense and uphold these important constitutional values. This is, therefore, exactly the kind of

copyright action where awarding attorneys’ fees to the prevailing media defendant is appropriate.




                                                5
4811-5809-5041v.1 0093353-000037
          Case 1:19-cv-04958-VSB Document 35 Filed 07/07/20 Page 7 of 7


                                        CONCLUSION

       For the reasons stated herein, as well as those previously set forth in its moving

memorandum of law, Defendant Townsquare Media, Inc. respectfully submits that this Court

grant the Defendant’s motion for an award of attorneys’ fees and such other and further relief as

this Court deems just and proper.


Dated: New York, New York
       July 7, 2020
                                         Respectfully submitted,

                                         DAVIS WRIGHT TREMAINE LLP

                                         By: /s/ Rachel F. Strom
                                                Rachel F. Strom
                                                James E. Doherty
                                          1251 Avenue of the Americas, 21st Floor
                                          New York, New York 10020
                                          RachelStrom@dwt.com
                                          JimDoherty@dwt.com
                                          Telephone: (212) 603-6473
                                          Facsimile: (212) 489-8340

                                         Attorneys for Defendant
                                         Townsquare Media,, Inc.




                                                 6
4811-5809-5041v.1 0093353-000037
